               Case 3:20-cr-00821-RBM Document 34 Filed 05/29/20 PageID.60 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                       V.                                            (For Offenses Committed On or After November I, 1987)



       JOSUE SAMUEL MARTINEZ-MARTINEZ                                                Case Number: 20CR821-RBM

                                                                                     Diane M. Regan
                                                                                     Defendant 's Attorney


REGISTRATION NO. 94373298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Superseding Information
 D was found guilty to count(s)
      after a plea of not guilty.                                                               :ic: U) o
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the followin{t-bff~se(s):
                                                                                                                              9      C")
Title & Section                   Nature of Offense                                                                   Counf'Nuiirber(s)
8:1325                            Accessory After the fact (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                                                                              -------------------
 IZI Count(s) 1 of the felony Information                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                                  D _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, May 28, 2020
                                 ,____f_l_L_E--D-----"'ate                        of Imposition of Sentence




                                      a.ERK. U.S. DISTRICT COURT
                                   sounteRN DISTRICT OF CALIFORNIA
                                  BY                                DEPUTY

Clerk's Office Copy                                                                                                             20CR821-RBM
